Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8,11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over METCALF et al. (US 2013/0207478 A1, hereinafter METCALF) in view of LEE et al. (US 2019/0190283 A1, hereinafter LEE) and in further view of ZHUANG et al. (US 2018/0342911 A1, hereinafter ZHUANG).

    PNG
    media_image1.png
    924
    690
    media_image1.png
    Greyscale


a main body comprising a frame having a cup-like shape (See Fig.57, discloses a cup shaped like charger main body);
a wireless charger inductive transmission plate (See Figs.57 and 58, Item#42,538 disclose the top part 300 and 400 to provide power to an external device). However METCALF does not disclose an actuator button; a removable charger pad; at least one attachment mechanism mounted to the transmission plate; at least one receiving mechanism permanently connected to a surface; wherein said attachment mechanism is removably received by the receiving mechanism resulting in mounting of the transmission plate on the surface and wherein said attachment mechanism allows for removal of said receiving mechanism.
LEE discloses a wireless charger comprising a removable pad (See Fig.8, discloses the charging pad 21 can be removed from the base 3); at least one attachment mechanism mounted to the transmission plate (See Fig.8, Item#112 and Par.25, disclose one or more locking protrusions); at least one receiving mechanism permanently connected to a surface (See Fig.8, Item#32 and Par.25, disclose a connecting socket); wherein said attachment mechanism is removably received by the receiving mechanism resulting in mounting of the transmission plate on the surface and wherein said attachment mechanism allows for removal of said receiving mechanism (See Figs.1, 8 and 10, disclose figures showing the charging plate in a locked position and a released position, also the details of the locking socket which allows the charging plate to be locked to the base or released). 
METCALF and LEE analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by METCALF with that of LEE by 
ZHUANG discloses a wireless charging device comprising an actuator button (See Par.43, discloses the transmitter base 120 may comprise a press button on the surface contacting the charging receiver 200 for controlling, the power from the power supply to the transmitter coil 110).
METCALF, LEE and ZHUANG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by METCALF and LEE with that of ZHUANG by adding the actuator button fort the benefit of saving energy by only activating the wireless charger when needed.

As per claim 6, METCALF, LEE and ZHUANG disclose the device of claim 1 as discussed above, further comprising a lock in a locked configuration which 

As per claim 7, METCALF, LEE and ZHUANG disclose the device of claim 1 as discussed above, further comprising an outlet or charging cable (See METCALF, Figs.61, Item#510, disclose a charging cable, connected to the bottom of the base for connecting to a power outlet).


As per claim 11, METCALF, LEE and ZHUANG however they do not disclose the device of claim 1 further comprising a second actuator button. The use of a different locking mechanism is considered to be a design choice and it would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the invention to use 2 buttons to retract flanges to release the charger pad from the base instead of the locking twisting protrusions disclosed by METCALF, LEE and ZHUANG for the benefit of simplifying the pad release process and preventing accidental removal or activation.

As per claim 13, METCALF, LEE and ZHUANG disclose the device of claim 1 as discussed above, wherein the main body is substantially flat (See METCALF, Figs.57, Item#42 and Par.47, discloses “comprising elongate conductive pads 42, is flush with a working surface 12 of table 10”).

As per claim 14, METCALF, LEE and ZHUANG disclose he device of claim 1, wherein the main body does not extend beyond the main boundaries of the charging pad (See METCALF, 

As per claim 15, METCALF, LEE and ZHUANG disclose the device of claim 14 as discussed above, wherein the main body can be dropped into an aperture drilled into a tabletop (See Fig.57, and Par.47-48, disclose a charger received in an opening in the tabletop and is flush with the working surface 12 of the table).

As per claim 16, METCALF, LEE and ZHUANG disclose the device of claim 1 as discussed above, further comprising a mounting plate (See METCALF, Fig. 58, Item#563 and Par.77, disclose a base portion comprising a mounting plate with “holes 521 provided to secure housing 530 to a furniture component”).

As per claim 17, METCALF, LEE and ZHUANG disclose the device of claim 16 as discussed above, wherein the mounting plate comprises four apertures  (See METCALF, Fig. 58, Item#563 and Par.77, disclose a base portion comprising a mounting plate with 4 “holes 521 provided to secure housing 530 to a furniture component”).

As per method claims 18-20, the method steps are met by the operation of METCALF, LEE and ZHUANG as applied to claims 1, 6-8, 11 and 13-17 as discussed above. The use of a different locking mechanism or a actuator lock are considered to be a design choice and it would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the invention to use a button to retract flanges to release the charger pad .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over METCALF in view of LEE and  ZHUANG and in further view of LIAO et al. (US 2012/0113645 A1, hereinafter LIAO).
As per claim 5, METCALF, LEE and ZHUANG disclose the device of claim 1 as discussed above, however METCALF, LEE and ZHUANG do not disclose wherein said attachment mechanism and said receiving mechanism further comprises conductors to transmit electricity to the transmission plate.
LIAO discloses a charging device comprising a removable charger pad (See Fig.1, Item#22), wherein charger pad attachment mechanism and said receiving mechanism further comprises conductors to transmit electricity to the transmission plate (See Fig.1, Items#221 and 251, disclose electrical contacts for connecting the removable pad to the charger base).
METCALF, LEE, ZHUANG and LIAO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by METCALF, LEE and ZHUANG with that of LIAO by adding electric conductors in the attachment mechanism for the benefit of transferring power from the base to the charging plate without extending wiring to the plate.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over METCALF in view of LEE and ZHUANG and in further view of EASTON et al. (US 2016/0308391 A1, hereinafter EASTON).
As per claims 9-10, METCALF, LEE and ZHUANG disclose the device of claim 1 as discussed above, however METCALF, LEE and ZHUANG do not disclose further comprising a gasket or seal interfaced below the charger pad and above the main body, the gasket is not visible beyond the main boundaries of the charger pad.
EASTON discloses a wireless charger comprising a removable inductive power transfer pad and further comprising a gasket or seal interfaced below the charger pad and above the main body (See Par.5, discloses a sealing mechanism that secures the removable pad to the frame and inhibit liquid from entering the one or more wire vias, also see  Fig.1, Item#122a, also see Par.69, discloses “The seal 122e may be in the form of a gasket, o-ring or other sealing structure and may be made of rubber, silicone or material described above in relation to other seals 122b, 122c”).
METCALF, LEE, ZHUANG and EASTON are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by METCALF, LEE and ZHUANG with that of EASTON by adding the gasket between the charger pad and above the main body for the benefit of inhibit liquid from entering the one or more wire vias (See EASTON, Par.5).
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 5-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/
Primary Examiner, Art Unit 2859